Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on June 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,109,087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Firasat Ali on June 2, 2022.

The application has been amended as follows: 

Claim 33 (Amended) - The method of Claim 32, wherein the parameter used for comparing to the one or more preferences is retrieved from metadata of the secondary content.

Claim 37 (Amended) - The method of Claim 31, wherein transmitting the secondary content as a message further comprises: 
encapsulating portions of the secondary content into a message of the user's primary social media account; and 
transmitting the message of the user's primary social media account to a secondary device associated with the user.

Claim 38 (Amended) The method of Claim 37, wherein the secondary device is a tablet, a laptop, or a smart mobile phone.

Claim 47 (Amended) The system of Claim 44, wherein determining whether the secondary content is of interest to the user comprising, the control circuitry configured to: 
retrieve a plurality of parameters from metadata of the secondary content; 
compare the plurality of parameters to a plurality of user preferences stored in a user profile to determine one or more matches between the plurality of parameters and the plurality of user preferences; 
determine whether a number of matches between the plurality of parameters and the plurality of user preferences meet a threshold value; and 
in response to determining that the number of matches meet the threshold value, determine that the secondary content is of interest to the user.

Claim 48 (Amended) The system of Claim 44, wherein transmitting the secondary content as a message further comprising, the control circuitry configured to: 
encapsulate portions of the secondary content into a message of the user's primary social media account; and 
transmit the message of the user's primary social media account to a secondary device associated with the user.


Allowable Subject Matter
Claims 31 – 50 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 31 and 44 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 31, including
“receiving concurrently, primary content and secondary content via a content stream for display on a primary device; 
determining whether the secondary content is of interest to a user associated with the primary device; and 
in response to determining that the secondary content is of interest to the user associated with the primary device: 
identifying a plurality of channels that are associated with the user to which content was previously transmitted; 
determining frequency of previous transmissions to each channel, from the plurality of channels; and 
transmitting the secondary content as a message to a channel, from among the plurality of channels, with the highest frequency of previous transmissions”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
The Examiner presents that Davis et al., US Pub. 2011/0283306 A1 [included on the IDS dated 7/29/2021] generally teaches a directory of sources for desired content from which software can pick for content downloading based, e.g. on context and stored user profile data (Abstract). Auxiliary content is provided based on user profile data which can include program viewing history, recording history, preference data ([0111], [0087], and [0098]). While primary content can be displayed on a bigger screen, auxiliary content can be delivered by any communication channel (Fig. 1, [0036], [0038], [0087], [0040], [0022], [0098] and [0100]). However, Davis does not clearly demonstrate the claimed step of transmitting secondary content to a channel with the highest frequency of previous transmissions.
To supplement the teachings of Davis, the examiner presents Gang et al., US Pub. 2019/0306543 A1 [included on the IDS dated 7/29/2021] as teaching presentation of secondary content can be customized towards the preferences and/or context of the user such that the associated content is provided in a manner that is both unobtrusive and likely to improve the user's overall viewing experience ([0009], [0006], [0008], [0042], [0072] and [0065]). While Gang teaches that displayed secondary content can be based on historical user activity logs and user preferences, the combination of Davis and Gang does not clearly demonstrate transmitting secondary content to a channel with the highest frequency of previous transmissions.
To supplement the teachings of Davis and Gang, the examiner presents Wong et al., US Pub. 2012/0210345 A 1 (hereinafter Wong) [included on the IDS dated 7/29/2021] as teaching while using a second display with a content playback device, providing user with a frequently-accessed service or asset list which may be specific to a user profile (Abstract). For example, upon logging onto a user profile, a list of the most frequently-accessed services and assets associated with that user profile are listed, ([0084]). However, Wong discusses assets and services and not communication channels.  
Additionally, the examiner presents Strathocopoulos et al., US Pub. 2012/0079429 A1 (hereinafter Strathocopoulos) [included on the IDS dated 7/29/2021] as teaching that a media source most often accessed by the user may be indicated in the user profile, ([0046]). But Strathocopoulos does not disclose anything regarding secondary content being displayed concurrently with primary content as claimed.
In addition, the examiner presents Skokna et al., US Pub. 2015/0373419 A1 (hereinafter Skokna) [included on the IDS dated 7/29/2021] as disclosing an application that monitors one or more aspects of user profile data including recently watched channels, recently watched programming, program history, etc. The application may infer favorites as user profile data in an automatic fashion, such as by monitoring which channels are most frequently accessed and gathering or updating user profile data (Fig. 1 and [0031 ]). However, Skokna does not cure the deficiencies of the prior art as discussed above.
The Examiner further presents Gordon et al., WO 02/21831 A2 as teaching delivering interactive material to a mobile device in the vicinity of a video device on which video content is being displayed, the interactive material being related to the video content, (Summary).  However, Gordon discloses displaying the secondary content on a mobile device in close proximity to a displaying TV and not the channel with the highest frequency of previous transmissions.
While determining a most frequently accessed communication channel according to a user profile is well-known in the art, transmitting secondary content to this determined most frequently accessed channel distinguishes over the prior art as the determination of where to transmit secondary content is commonly based on an optimal communication channel which will provide a positive experience for the user as determined by a user profile and not based solely on the most frequently used channel, as claimed. For these reasons, Claim 31 is considered allowable.
Claim 44 is considered allowable for the same reasons stated above. The dependent claims 32 - 43 and 45 - 50 are allowed because they further limit independent claims 31 and 44

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gordon et al., WO 02/21831 A2 as teaching delivering interactive material to a mobile device in the vicinity of a video device on which video content is being displayed, the interactive material being related to the video content, (Summary).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421